Banke, Judge.
The appellant was indicted for murder and found guilty of voluntary manslaughter. On appeal, he contends that the court erred in failing to charge the jury on self-defense and accident.
The appellant shot the victim in the chest with a pistol. Testifying in his own behalf at trial, he described the incident as follows: “We knocked [the pistol] around a couple of times on the ground. I grabbed the end of the gun, the handle part. Jap [the victim] grabbed my hand, and tried to twist it to the right. I twisted it back this way and snatched it. . . When Jap snatched the gun, I fired it. Then Jap run, turned around and run to the house and I shot at the house two times then.” It is solely on the basis of this testimony that the appellant contends that charges on self-defense and accident were warranted.
The appellant made two tape-recorded statements to police following his arrest, both of which were played to the jury. In the first, he described the shooting as follows: “He was heading for the house when I shot him one time. Then I shot him two more times when he was trying to get in the house.” In the second, he gave the following account: “APPELLANT: I shot one from the outside, and then I think when he went in the house, I shot two times in the hallway ... DETECTIVE: Well, when you shot at him and you think you hit him, was his back to you or was he facing you? APPELLANT: When I shot the first time? DETECTIVE: Uh huh. APPELLANT: He was facing me.” Held:
The appellant’s testimony at trial cannot reasonably be interpreted either as a claim that the shooting occurred in self-defense or as a claim that it occurred by accident, particularly in the context of his prior statements to police. It follows that the trial court did not err in failing to give charges on self-defense or accident. The two defenses are inconsistent, in any event. “Where a person claims to be acting in self-defense,... the defense of accidental killing is not involved. Dobbs v. State, 132 Ga. App. 368 (208 SE2d 178) (1974).” Todd v. State, 149 Ga. App. 574, 575 (3) (254 SE2d 894) (1979).

Judgment affirmed.


McMurray, P. J., and Birdsong, J., concur.

*421Decided September 9, 1982.
John W. Davis, Donald E. Manning, for appellant.
Glenn Thomas, Jr., District Attorney, John B. Johnson III, Assistant District Attorney, for appellee.